Case 1:20-cv-08417-MKV Document 1-1 Filed 10/08/20 Page 1 of 7




                   Exhibit
                             1
                 Case 1:20-cv-08417-MKV Document 1-1 Filed 10/08/20 Page 2 of 7
Certificate of Registration
                      This Certificate issued under the seal of the Copyright
                      Office in accordance with title 17, United States Code,
                      attests that registration has been made for the work
                      identified below. The information on this certificate has
                                                                                        Registration Number
                      been made a part of the Copyright Office records .
                                                                                        VA 2-109-570
                      4-,1.~
                      Acting United States Register of Copyrights and Director
                                                                                        Effective Date of Registration:
                                                                                        June 24, 2018




  Copyright Registration for a Group of Published Photographs
  Registration issued pursuant to 37 C.F.R. § 202.4(i)
             For Photographs Published: February 16, 2015 to December 20, 2015

   Title -

                       Title of Group:       Eric Champlin Publi shed Photos 2015
      Number of Photographs in Group:        411

             •   Individual Photographs:     arabia-mountain-boardwalk-trail-03, backpacking-gear -list-turbopup,
                                             cloudland-can yon- winter-01, cloudland-canyon-winter-02, cloudland-canyon -
                                             winter- 03, georgia -winter-hike s,
                              Published:     February 20 15

             •   Individual Photographs:    arabia-m ountain-boardwalk-trail-04, forsyth-park-savannah-01, forsyth-park-
                                            savannah-0 2, forsyth-park- savannah, oakland-cemetery-atlanta, outdoor-date-
                                            ideas-at lanta- georgia , savannah-running-hiking-trails , skidaway-island-hiking-
                                            big-ferry-trail -01, skidaway -island-hiking-big-ferry-trail-02 , skidaway-island-
                                            hiking-big-fe rry -trail-03 , skid away-i sland-hiking-big-ferry-trail-04 , skidaway-
                                            island- sandpi per-avian -loop -trail-01 , skida way-island- sandpiper-avian-loop-
                                            trail-02, skida way -island -sandpi per -avian-loop-trail-03 , worm sloe-historic-
                                            site-01 , wormsloe -historic -site-02, worrnsloe-hi storic- site-03 , worrnsloe-
                                            historic- site-04 ,
                              Published:    Marc h 2015

             •   Individual Photographs:    anna-rub y-fall s-01, anna-rub y-fall s-trail , athens-georgia-running-hiking,
                                            bartram-trail-chattooga-river-trail-01, bartram-trail-chattooga-rive r-trail-02,
                                            ba rtfam-trail-chattooga- -river-trail-03, bartram =-   trail-chattooga-river-trail,
                                            beck y-branch-falls-war woman-dell-01, becky-branch-falls-warwoman-dell-02,
                                            beck y-branch- falls-warwoman-dell-03 , becky-branch-falls-warwoman-dell-04 ,
                                            cheshire- farm-trail , fort- yargo-bird-berry-trail-01 , fort- yargo-bird-berry-trail ,
                                            fort- yargo-lake -loop-0 1, fort-yargo-lake-loop-02, fort-yargo- lake-loop-03, fort-
                                            yargo- state-park-cabin-r eview-01, fort- yargo-state-park-cabin-re view-02, fort-
                                            yargo- state-park-cabin-re view-03, fort-yargo-state-park-cabin-re view-04 ,
                                            georgia-waterfall-road-trip, hemlock-falls-trail-01, hemlock-falls-trail-02 ,
                                            hemlock-fall s-trail-lake-burton , herbert-taylor-park-trail-south-peachtree-creek,
                                            heri tage-trail-athens- north-oconee-ri ver -green way, high- falls-historic-tranquil-
                                            trai 1-01, high-falls-historic-tranquil-trail-02, high-falls-historic-tranquil-trail-
                                            03, high-falls-state-park-falls-trail-01, high-falls-state-park-falls-trail-02, high-
                                            falls-s tate-park- falls-trai 1-03, high- falls-state-park-history-tranquil-trail,
                                            kennesaw-mountain-24-gun-trail-0 1, kennesaw-mountain-24-gun-trail-02,
                                            kennesaw-mountain-24-gun-trail-03, kennesaw-mountain-24-gun-trail,
                                            kennesaw-mountain-battlefield-trail-04, kennesaw-mountain-environmental-
                                            trail-01, kennesaw-mountain-environmental-trail-02, kennesaw-mountain-

                                                                                                                        Page 1 of 6
    Case 1:20-cv-08417-MKV Document 1-1 Filed 10/08/20 Page 3 of 7



                               environmental-trail-03, kennesaw-mountain-environmental-trail, k"ennesaw-
                               mountain-hiking-the-2-mile-mountain-trail, kennesaw-mountain-trails-2, lake-
                               loop-trail-fort-yargo-hiking-running, minnehaha-fal Is-georgia-trail-01,
                               minnehaha-falls-georgia-trail, ocmulgee-national-monument-01, ocmulgee-
                               natiohal-monument-02, ocmulgee-national-monument-03, ocmulgee-national-
                               monument-04 , rabun-bald-01, smith-creek-trail-anna-ruby-falls-01, unicoi-
                               state-park-bottoms-loop-trail, yonah-mountain-01, yonah-mountain-02,
                 Published:    April 2015

•   Individual Photographs:    angel-falls-trail-01 , angel-falls-trail-02 , angel-falls-t:rail-03, angel-falls-trail-
                               lake-rabun-hiking , black-rock-mountain-state-park-tennes see-rock-trail-02 ,
                               black-rock-mountain-state-park-tennessee-rock-trail-03, black-rock-mountain-
                               state-park-tennessee-rock-trail-04, cohutta-wilderness, georgia-state-parks-top-
                               10-hiking-trails , jacks-river-falls-beech-bottom-trail-01, jacks-river-falls-
                               beech-bottom-trail-02, jacks-river-falls-beech-bottom-trail-03, jacks-river-
                               falls-beech-bottom-trail-04, lake-burton-rabun-county-hiking , piedmont-park-
                               running-trail-04 , sliding-rock-trail-tallulah-gorge-01, sliding-rock-trail-
                               tallulah-g orge-03, sliding-rock-trail-tallulah-gorge- 04, tallulah-gorge-
                               hurricane-falls-trail-01 , tallulah-gorge-hurricane-falls-trail-04, tallulah-gorge-
                               north-sou th-rim-trails-01, tallulah-gorge-north-sou th-rim-trails-02, tall ulah-
                               gorge-north-sou th-rim-trails-03, tallulah-gorge-north-south-rim-trails-04 ,
                               tallulah-gorge-sliding-rock-trail, tallulah-gorge-state-park-shortline-trail-01,
                               tallulah-gorge-state-park-shortline-trail-02, tallulah-gorge-state-park-shortline-
                               trail-03 , tallulah-gorge-state-park,
                 Published:    May 2015

•   Individual Photographs:    appalachian-trail-hightower-gap-cooper-gap-01, appalachian-trail-hightower-
                               gap-cooper-gap-02, appalachian-trail-hightower-gap-cooper-gap-03, camping-
                               in-the-chattahoochee-national-forest-01, camping-i n-the-chattahoochee-
                               national-forest-02, camping-in-the-chattahoochee-national-forest , conasauga-
                               river-trail-01, conasauga-river-trail-02, conasauga-river-trail-03 , conasauga-
                               river-trail-04, conasauga-river-trail-northern-half-01 , conasauga-river-trail-
                               northern-half-02 , conasauga-river-trail-northern-half-03 , great-georgia-
                               summer-hikes, pine-log-creek-trail-01 , pine-log-creek-trail-02, pine-log-creek-
                               trail-03, pine-log-creek-trail-04,
                 Published:    June 2015

•   Individual Photographs:    camping-gear-list-01, carters-lake-oak-ridge-nature-trail-01, carters-lake-oak-
                               ridge-nature-trail-02, cloudland-canyon-waterfalls-trail-04, coosawattee-river-
                               resort-cabin-review-take-a-breath, fall-branch-falls-benton-mackaye-trail-01,
                               fall-branch-fall s-benton-mackaye-trail-02 , fall-branch-falls-benton-mackaye-
                               trail, fort-mounta in-state-park-surnrnit-trail-02, georgia-canyons , hiking-
                               panther-cr eek-one-of-georgias-most-beautiful-waterfalls , moore-cove-falls-01 ,
                               moore-cove-falls-02 , moore-cove-falls-03, panther-creek-trail-yonah-dam-01,
                               panther-creek-trail-yonah-dam-02, panther-creek-trail -yonah-dam-03, sittons-
                               gulch-trail-cloudland-canyon, toccoa-river-swinging-bridge-01, toccoa-ri ver-
                               swinging-bridge-03, toccoa-river-swinging-bridge-04, toccoa-river-swinging-
                               bridge-benton- mackaye-trail, tumbling-waters-nature-trail-carters-lake-01,
                               tumbling-waters-nature-trail-carters-lake-02, tumbling-waters-nature-trail-
                               carters-lake-03,
                 Published:    July 2015

•   Individual Photographs:   lake-trail-fort-mountain-state-park-02 , lake-trail-fort-mountain-state-park-03,
                              lake-trail-fort-mountain-state-park,
                 Published: . August 2015           ·

•   Individual Photographs:    appalachian-trail-unicoi-gap-tray-mountain-02, appalachian-trail-unicoi-gap-



                                                                                                            Page 2 of 6
                     Case 1:20-cv-08417-MKV Document 1-1 Filed 10/08/20 Page 4 of 7



                                                   tray-mountain-03, asheville-blue-ridge-parkway-hikes-top-10-views, asheville-
                                                   hiking-trail-finder, asheville-urban-trail-01, asheville-urban-trail-02, asheville-
                                                   urban-trail~03, asheville~urban-trail-04, asheville-urban-trail-05, asheville-
                                                   urban-trail~06, beacon~heights-trail-01, beacon-heights-trail-02, beacon-
                                                   heights-trail-03, bearwallow-falls 0 gorges-state-park-O 1, bearwallow-falls-
                                                  .gorgcs-statc-park-02, bcarwallow-falls-gorges-state-park-03, black-balsam-
                                                   knob-art-loeb-trail-01, black-balsam-knob-art-loeb-trail-02, black-balsam-
                                                   knob-art-loeb-trail-04, black-balsam-knob-tennent-mountain-loop-01, blue-
                                                   ridge-cabin-review-southem-comfort-cabin-rentals-01, blue-ridge-cabin-
                                                   review-southem-comfort-cabin-rentals-02, blue-ridge-cabin-review-southem-
                                                   comfort-cabin-rentals-03, blue- ridge-cabin-review-southern-comfort -cabin-
                                                   rentals-04, blue-ridge-parkway , carvers-gap-roan-high-knob-01, catawba-falls-
                                                   01, catawba-falls -02, catawba -falls-03, cedar-rock-mountain-dupont-state-
                                                   forest-01, cedar-rock-mountain-dupont-state-forest-02, cedar-rock-mountain-
                                                   dupont-state-forest-03 , cedar-rock-mountain-dupont-state-forest-04,
                                                   chattahoochee-gap-appalachian-trail-01, chattahoochee-gap-appa lachian-trail-
                                                   02, chattahoochee-gap-appalachian-trail-03, cold-mountain-nc-01, cQ_ld       ::_
- ~- ---   .~--·-~ - ~-       · ·----· -.-·--~-    mmmfain-nc-::OT,co1d-mountam-nc-0'3, craggy-pmnacle-craggy-gardens-01,
                                                   craggy- pinnacle-cragg y-gardens-02 , craggy- pinnacle-craggy-gardens-03,
                                                   devils-courthou se-trail-01 , devil s-courthou se-trail-02, devils-courthouse-trail-
                                                   03, dry-falls-nc-01, dry-falls-nc-02, dry-falls-nc-03 , dupon t-state-forest,
                                                   fryingpan-mountain-tower-01, fryingpan-mountain-to wer -02, fryingpan-
                                                   mountain-tower-03,
                                  Published:       September 2015

                 •   Individual Photographs:      graveyard-fields-loop-trail-01, graveyard-fields-loop-trail-02, graveyard-fields-
                                                  loop-trail-03 , graveyard -fields-loop -trail-04, graveyard-fields-loop-trail-OS,
                                                  graveyard -fields-waterfalls-trail -01, graveyard-fields-waterfall s-trail-02,
                                                  graveyard- fields-waterfalls-trail-03, hawksbill-mountain-01, high- falls-
                                                  waterfall-lake-glenville-01, high- falls-waterfall-lake-glenville-02, high- falls-
                                                  waterfall-lake-glenville-03 , high-shoals-falls-02, high-shoals-falls-03, high-
                                                  shcials-falls-trail-blue-hole-falls, hooker-falls-01, hooker-falls-02, hooker- falls-
                                                  03, hot-springs-nc-lo vers-leap-01, hot-springs-nc-lovers-leap-02, linn-cove-
                                                  viaduct-tanawha-trail-01 , linn-cove-viaduct-tanawha-trail-02, linn-cove-
                                                  viaduct-tanawha-trail-03, linn-co ve-viaduct-tanawha-trail-04, linville-falls-01,
                                                  linville-falls-02 , linville-falls-03 , linville-falls-04 , linville-gorge-camping-01,
                                                  linville-gorge-camping-02 , linville-gorge-waterfalls-plunge-basin-trail-01,
                                                  lin ville-gorge-waterfalls-plunge-basin-trail -02, !inville-gorge- waterfalls-
                                                  plunge-basin-trail-03, linville-gorge-wate1falls-plunge-basin-trail-04 , linville-
                                                  gorge, looking-glass-falls-01, looking-glass-falls-02, looking-gla ss-falls-03,
                                                  looking-glass-rock-01, looking-glass-rock-02, looking-glass-rock-03, mount-
                                                  mitchell~OT,mount.=-mitcne11=02,       mount-ni1tchen:1B, moiint-rrr.ilcneJJ::M,-
                                                  mount-mitchell-deep-gap-trail-mount-craig-O 1, mount-mitchell-deep-gap-trail-
                                                  mount-craig-02, mount-mitchell-deep-gap-trail-mount-craig-03, mount-
                                                  mitchell-deep-gap-trail-mount-craig, mountains-to-sea-trail-devils-courthouse-
                                                  01, mountains-to-sea-trail-devils-courthouse-02, mountains-to-sea-trail-devils-
                                                  courthouse-04, mt-pisgah-hike-01, mt-pisgah-hike-02, mt-pisgah-hike-03, old-
                                                  mitchell-trail-commissary-trail-loop , old-mitchell-trail-mount-mitchell-high-
                                                  loop-01, old-mitchell-trail-mount-mitchell-high-loop-02, old-mitchell-trail-
                                                  mount-mitchell-high-loop-04, old-mitchell-trail-mount-mi tchell-high-loop-05,
                                  Published:      September 2015

                 •   Individual Photographs:      pink-beds-cradle-of-forestry-01, pink-beds-cradle-of-forestry-02, pink-beds-
                                                  cradle-of-forestry-03, profile-trail-calloway-peak-01, profile-trail-calloway-
                                                  peak-02, profile-trail-calloway-peak-03, profile-trail-calloway-peak-04,
                                                  rainbow-falls-nc-gorges-state-park-01, rainbow- falls-nc-gorges-state-park-02,
                                                  rainbow-falls-nc-gorges-state-park-04, richland-balsam-trail-01, richland-
                                                  balsam-trail-02, richland-balsam-trail-03, roan-high-bluff-cloudland-trail-01,


                                                                                                                             Page 3 of 6
    Case 1:20-cv-08417-MKV Document 1-1 Filed 10/08/20 Page 5 of 7



                              roan-hi ghlands-carvers-gap-grassy-ridge-bald-01, roan-highlands-carver s-gap-
                              grassy-ridge-bal d-02, roan-highlands-carvers-gap-grassy-ridge-bald-03,
                              roswell-mill-vickery-creek-01, roswell-mill-vickery-creek-02 , roswell-mill-
                              vickery-creek-03, roswell-mill-vickery-creek-trail , rough-ridge-01, rough-
                              ridge-02, rough-ridge-03, rough-ridge-04, sams-knob-trail-01, sams-knob-trail-
                              02, sams-knob-trail-03, shining-rock-art-loeb-trail-01, shining-rock-mountain-
                              ivestor-gap-trail-01 , shining-rock-mountain-ivestor-gap-trail-02, shining-rock-
                              mountain-ivestor-gap-trail-03, silver-comet-trail-01, silver-comet-trail-02 ,
                              silver-comet-trail-03, silver-comet-trail-04, skinny-dip-falls-01, skinny-dip-
                              falls-02 , skinny-dip-falls-03, stone-mountain-trail-dupont-state-forest-01,
                              stone-mountain-trail-dupont-state-forest-02, stone-mountain-trail-dupont-state-
                              forest-03, stone-mountain-trail, table-rock-nc-01, table-rock-nc-02, tray-
                              mountain-appalachain-trail-01 , tray-mountain-appalachain -trail-02, triple-falls-
                              nc-01, triple-falls-nc-02, triple-falls-nc-03 , triple-falls-trail, unicoi-gap-
                              appalachian-trail-rocky-mountain-loop-01 , unicoi-gap-appalachian-trail-rocky-
                              mountain-loop-02, unicoi-gap-appalachian-trail-rocky-mountain-loop-03,
                              whitewater-falls-nc-01, whitewater-falls-nc-02 , whitewater- falls-nc-03,
                              wilderness-in-the-southeast,
                 Published:   September 2015

•   Individual Photographs:   lullwater-park-emory-university-02, lullwater-park-emory-university-03 ,
                              lullwater-park-emory-university-04, pickens-nose-trail-01, pickens-nose-trail-            --  iiiiiiiiiiiiiii

                              02, pickens-nose-trail-03, pinnacle-park-sy lva-nc-01, pinnacle-park-sy 1va-nc-
                              02, pinnacle-park-sylva-nc-03, providence-canyon-03, siler-bald-wayah-gap-
                              01, siler-bald-wayah-gap-02, siler-bald-wayah-gap-03, standing-indian-                     --
                              mountain-01, standing-indian-mountain-02, standing-indian-mountain-03,
                              sweetwater-creek-state-park-kayaking, sweetwater-creek-state-park-yurts-01,
                              sweetwater-creek-state-park-yurts-02, sweetwater-creek-state-park-yurts-03,                 -=
                              sweetwater-creek-state-park-yurts-04, sweetwater -creek-state-park ,
                              sweetwater-creek-white-trail-02, three-waterfalls-hike-triple-high-hooker-falls ,            -!!!!!!!!!!!!
                                                                                                                            iiiiiiiiiiiiiii


                              wesser-bald-fire-tower-appalachian-trail-01 , wesser-bald-fire-tower-
                              appalachian-trail-02, wesser-bald-fire-tower-appalachian-trail-03, whiteside-
                              mountain-hike-01, whiteside-mountain-hike-02, whiteside-mountain-hike-03,
                                                                                                                           -
                                                                                                                       ·====
                                                                                                                       8===
                              whiteside-mountain-hike-04, wolf-den-loop-fdr-state-park-01, wolf-den-loop-              8====
                                                                                                                       <-
                                                                                                                       ► !!!!!!!!!!!!


                                                                                                                       ~-
                              fdr-state-park-02, wolf-den-loop-fdr-state-park-03,                                      8iiiiiiiiiiiiiii
                 Published:   October 2015                                                                             o=
                                                                                                                       /\)-

                                                                                                                       o====
                                                                                                                       ~
•   Individual Photographs:   albert-mountain-appalachi an-trail-01, albert-mountain-appalachian-trail-02,             ---l---
                              albert-mountain-appalachian-trail-03, albert-mountain-appalachian-trail-04,              o-
                                                                                                                       0  !!!!!!!!!!!!
                              big-laurel-falls-01, big-laurel-falls-02, big-laurel-falls-03, blackrock-mountain-       i5iiiiiiiiiiiiiii
                                                                                                                       ~
                              01, blackrock-mountain-02, blackrock-mountain-03, bridal-veil-falls-01,
                              brida:l-veil-falls-03 , bridaI-veil =fails-04, bridal-veil-falls, cascade-falls-pine-         -
                                                                                                                            !!!!!!!!!!!!

                              mountain-trail-01, cascade-falls-pine-mountain-trail-02, cascade-falls-pine-
                              mountain-trail-03, devils-courthouse-whiteside-mountain-01, devils-                           --
                                                                                                                            iiiiiiiiiiiiiii

                              courthouse-whiteside-mountain-02, devils-courthou se-whiteside-mountain-03,
                              dowdells-knob-fdr-state-park-01, dowdells-knob-fdr- state-park-02, dowdells-
                              knob-fdr-state-park-03, dry-falls-nc-04, fd-roosevelt-state-park, fdr-state-park-
                                                                                                                             --
                              cabins-01, fdr-state-park-cabins-02, fdr-state-park-cabi ns-03, fdr-state-park-
                              cabins-04, fdr-state-park-cabins-05, fdr-state-park-cabins-06, fdr-state-park-
                              cabins-07 , fort-mountain-state-park-summit-trail-03, fort-mountain-state-park,
                              great-georgia-hikes-you-wont-believe-in-georgia, longleaf-loop-pine-
                                                                                                                              --
                                                                                                                            iiiiiiiiiiiiiii


                                                                                                                            iiiiiiiiiiiiiii
                              mountain-trail ,                                                                              !!!!!!!!!!!!
                 Published:   October 2015

•   Individual Photographs:   big-canoe-georgia-01, big-canoe-georgia-02, big-canoe-georgia-03, columbia-
                              decompression-down-jacket-review-01, columbia-decompression-down-jacket-
                              review-02 , columbia-decompression-down-jacket-review-03, columbia-
                              decompression-down-j acket -review-04, columbia-decompression-down-j acket-


                                                                                                         Page 4 of 6
            Case 1:20-cv-08417-MKV Document 1-1 Filed 10/08/20 Page 6 of 7



                                         review-OS, columbia-decompression-down-jacket-review, fort-mountain-state-
                                         park-cabins-01, fort-mountain-state-park-cabins-02, fort-mountain-state-park-
                                         cabins-03, fort-mountain-state-park-cabins-04,
                          Published:     November 2015 ·

         • · Individual Photographs:     blue -ridge-georgia-01, blue-ridge-georgia,
                          Published:     December 2015 ·

Completion/Publication
                 Year of Completion:     2015
 Earliest Publication Date in Group:     February 16, 2015
  Latest Publication Date in Group:      December 20, 2015
          Nation of First Publication:   United States




Author

                   •      Author:        Eric Champlin
                   Author Created:       photographs
                Work made for hire:      No
                        Citizen of:      United States

Copyright Claimant

                Copyright Claimant:      Eric Champlin
                                         101 South Main St Suite 8 #310, Hiawassee, GA, 30546


Rights and Permissions

                 Organization Name:      Summitl9 Studio LLC
                            Address:     101 South Main St Suite 8 #310
                                         Hiawa ssee, GA 30546




                               Name:     Eric Champlin
                                Date:    June 24, 2018



             Copyright Office notes:     Regarding title information : Deposit contains complete list of titles that
                                         cotTespond to the individual photographs included in this group.

                                         Regarding group registration : A group of published photographs may be
                                         registered on one application with one filing fee only under limited
                                         circumstances . ALL of the following are required: 1. All photographs (a) were
                                         created by the same author AND ·(b) are owned by the same copyright claimant
                                         AND (c) were published in the same calendar year AND 2. The group contains
                                         750 photographs or less AND 3. A sequentially numbered list of photographs
                                         containing the title, file name and month of publication for each photograph


                                                                                                                  Page 5 of 6
Case 1:20-cv-08417-MKV Document 1-1 Filed 10/08/20 Page 7 of 7



                   included in the group must be uploaded along with other required application
                   materials. The list must be submitted in an approved document format such as
                   .XLS or .PDF . The file name for the numbered list must contain the title of the
                   group and the Case Number assigned to the application .




                                                                                                            --
                                                                                                            iiiiiiiiiiii




                                                                                                             --
                                                                                                              -
                                                                                                            -
                                                                                                            !!!!!!!!!!
                                                                                                            iiiiiiiiiiii



                                                                                                         -
                                                                                                         !!!!!!!!!!
                                                                                                        ·=
                                                                                                        g-
                                                                                                        o=
                                                                                                        <-
                                                                                                        )> !!!!!!!!!!



                                                                                                        ~-
                                                                                                        g iiiiiiiiiiii
                                                                                                        o=

                                                                                                        o==
                                                                                                        1\)-



                                                                                                        ~
                                                                                                        ---i---
                                                                                                        o-
                                                                                                        0   !!!!!!!!!!
                                                                                                        t iiiiiiiiiiii
                                                                                                        ~

                                                                                                             -
                                                                                                            !!!!!!!!!!



                                                                                                             --
                                                                                                             iiiiiiiiiiii




                                                                                                              --
                                                                                                               --
                                                                                                               iiiiiiiiiiii
                                                                                                               !!!!!!!!!!




                                                                                          Page 6 of 6
